DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 03/06/2020.
2.	The instant application is a national stage entry of PCT/EP2018/071764, International Filing Date: 08/10/2018, which claims priority from provisional application 62543802, filed 08/10/2017.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/23/20 is being considered by the examiner. All the references cited therein have been considered by the examiner.
 
Abstract -Objected
4.	The abstract of the disclosure is objected to because it contains 294 words, which is more than allotted 150 words.  Correction is required. See MPEP § 608.01(b).

Sequence Listing
5.	The sequence listing filed on 03/06/2020 has been accepted by the office on 12/15/2020.



Specification-Objected
6.	The disclosure is objected to because of the following informalities: The nucleic acid sequences present in the Table 1 have not been identified by SEQ ID NOS. Applicant is suggested to amend Table 1 to change header “SEQ ID NO” in place of “Sequence” column to match with the nucleic acid sequences of sequence listing to overcome the objection.
Appropriate correction is required.

Claim status
7.	In the claim listing of 03/06/2020 new claims 29-44 are pending in this application and are under prosecution. Claims 1-28 are canceled.

Claim Objections
8.	Claim 29 is  objected to because of the following informalities:  
	Claim 29 is objected over the recitation of “the DNA probes of the particle or particle cluster” in line 4 because said recitation does not provide proper support for the previous recitation of “nanoparticle” or “nanoparticle cluster” in line 3.  Applicant is suggested use the recitation of “nanoparticle” or “nanoparticle cluster” in line 3 to overcome the objection
	Claim 33 is objected over the recitation of “the metallic particle” in line 8 because said recitation does not provide proper support for the previous recitation of “metallic nanoparticle” in line 5.  Applicant is suggested use the recitation of “metallic nanoparticle” in line 5 to overcome the objection. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 29-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

10.	Claim 29 recites the limitation "the DNA probes of the particle or particle cluster are ligated together" in line 4.  There is insufficient antecedent basis for “the” DNA probes of the particle or particle cluster limitation in the claim in view of previous recitation of “a DNA probe covalently connected to a nanoparticle or covalently connected to a nanoparticle cluster in lines 2 and 3. 
11.	Claim 29 is indefinite over the recitation of “a DNA probe covalently connected to a sensing surface and a DNA probe covalently connected to a nanoparticle or covalently connected to a nanoparticle cluster” in lines 1-3 because it is unclear if the DNA probe covalently connected to a sensing surface and a DNA probe covalently connected to a nanoparticle or covalently connected to a nanoparticle cluster are the same or different DNA probe. Further clarification is needed.
12.	Claim 33 recites the limitation "the metallic particle cluster" in line 9.  There is insufficient antecedent basis for “the” metallic particle cluster limitation in the claim.
13.	Claim 39 recites the limitation "the NAzyme inhibitor" in line 1.  There is insufficient antecedent basis for “the” NAzyme inhibitor limitation in the claim because claim 39 is dependent from claim 37, which is dependent from claim 29.
14.	Claims 30-32 and 37-44 are indefinite because they are dependent from claim 29 and include all of its limitations
15.	Claims 34-36 are indefinite because they are dependent from claim 33 and include all of its limitations.
	For compact prosecution, applicant is suggested to carefully review independent and dependent claims and make sure they do not raise objections and 112 (b) rejections related issues.

International search Report Opinion
 16.	Instant claims 29 and 33 are similar to claims 1 and 2 of parent PCT/EP2018/071764 as shown below.
Claim 29 of instant application:
29. (New) A NAzyme activity surface plasmon resonance sensor, comprising a DNA probe
covalently connected to a sensing surface and a DNA probe covalently connected to a
nanoparticle or covalently connected to a nanoparticle cluster, wherein the DNA probe of the
sensing surface and the DNA probes of the particle or particle cluster are ligated together to a
selected single strand DNA construct comprising the ligation zone within a selected NAzyme
substrate so that said sensor is adapted to measure DNAzyme activity by NAzyme binding at the
NAzyme substrate and cleavage at the ligation zone.
Claim 1 of ‘764 application:
1) A NAzyme activity surface plasmon resonance sensor, characterized in that the sensor comprises a DNA probe (4) covalently connect to a sensing surface (2) and a DNA probe (5) covalently connected to a nanoparticle or covalently connected to a nanoparticle cluster (9) whereby the DNA probe of the sensing
surface (4) and the DNA probes (5) of the particle or particle cluster (9) are ligated together to a selected single strand DNA construct (7) comprising the ligation zone (18) within a selected NAzyme substrate (12) so that said sensor is adapted to measure DNAzyme activity by NAzyme binding at the NAzyme substrate (12) and cleavage at the ligation zone (18).

Claim 33 of instant application:
A fiber optic surface plasmon resonance sensor tip of a sensor for measuring NAzyme activity or for measuring cleaving activity of enzyme on DNA substrate, the fiber optic
surface plasmon resonance sensor tip comprising a sensing surface to which a single strand DNA with a NAzyme substrate and a ligation zone is covalently connected and at the same time the single strand DNA is covalently connected to a metallic nanoparticle so that the sensor is adapted to measure a selected NAzyme activity when the NAzyme substrate is recognized by the NAzyme through hybridization and the metallic nanoparticle is released by cleavage of said the single strand DNA that covalently binds to the sensing surface and to the metallic particle or the metallic particle cluster.

Claim 2 of ‘764 application:
2) A fiber optic surface plasmon resonance sensor tip (1) for measuring NAzyme activity or for measuring cleaving activity of enzyme on DNA substrate, characterised in that a single strand DNA (7) with a NAzyme substrate and a ligation zone (18) is covalently connected to said the sensing surface (2) of the
fiber optic surface plasmon resonance sensor tip (1) and at the same time is covalently connected to a metallic nanoparticle so that sensor is adapted to measure a selected NAzyme activity when the NAzyme substrate (12) is recognized by the NAzyme through hybridization and the metallic nanoparticle is
released by cleavage of said the single strand DNA (7) that covalently binds to the sensing surface (2) and to the metallic particle or the metallic particle cluster (9).



    PNG
    media_image1.png
    593
    869
    media_image1.png
    Greyscale


3.6 Taken together, there does not appear to be any prior art that would teach the
skilled person to adapt the detection system as disclosed in D1 in a manner
that would fall within the scope of the distinguishing technical feature. The
subject-matter of present claim 1 hence appears to be inventive over the
available prior art (Art 33(3) PCT).
3.7 Independent claim 2 shares the features that render claim 1 inventive over
the prior art. Consequently, also independent claim 2 appears to be inventive
(Art 33(3) PCT).
17.	The examiner in the instant application has reviewed all the documents cited in the IDS of 10/23/20. The PE2E, PubMed and Google scholar search did not reveal any prior art(s) suitable for obviousness rejection. 

Reasons for indicating Allowable subject matter
18. 	The following is a statement of reasons for the indication of allowable subject matter:
	Post art: Peeters et al (ACS Appl. Mater. Interfaces 2019, 11, 6759-6768) discloses the claimed subject matter published in peer reviewed journal ACS Appl. Mater. Interfaces, the subject matter of which has been considered to be novel by the experts in the surface plasmon resonance, nucleic acid, DNAzyme and MNAzyme field. 

Conclusion
19.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634